DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 4-7, 12-20, and 23-24 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/15/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1, 2, 4-7, 12-20, and 23-24.
Applicants' arguments, filed 02/15/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mustoe (US 2011/0105996) in view of Patron (US 2017/0096418), Chase (US 2020/0113899) and Walsh (US 7,517,852).
Applicant’s arguments, filed 05/03/2021, with respect to the rejection(s) of claims 1-7, 9, and 11-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patron (US 2017/0096418).
Rejection
Regarding claim 1, Mustoe is drawn towards compositions and methods for topically treating scar formations and promote wound healing (see abstract, paragraph 0010).  Mustoe teaches such compositions comprising pitavastatin and further comprising antibacterial agents, which can be administered within 24 hours of each other (paragraphs 0056, 0058, 0064).  Mustoe teaches such compositions in the form of sprays, ointments, or solutions (i.e. aqueous liquid) (paragraph 0059).  Regarding claim 2, Mustoe teaches a dosage 0.001 up to 100 mg/kg/day (paragraph 0061).
Mustoe does not teach an antimicrobial such as mupirocin 2% ointment or a composition further comprising hypromellose, lactose monohydrate, magnesium stearate, xylitol or poloxamer.  Mustoe does not teach using the composition in a bath.
Patron is drawn towards personal compositions that can be used for wound treatment (paragraphs 0006, 0234).  Patron teaches such compositions further comprising excipients including hypromellose, lactose monohydrate, magnesium stearate, and poloxamer (paragraph 0090).  Patron teaches such compositions for use in bathing (paragraph 0127).
Chase is drawn towards compositions comprising a statin (see abstract).  Chase teaches that the compositions can be formulated for topical administration (paragraph 0188).  Chase teaches that the compositions can comprise hypromellose, lactose monohydrate, and magnesium stearate as commonly used inactive ingredients (paragraph 0203).
Walsh is drawn towards compositions comprising mupirocin for the treatment of skin surfaces which include wounds (see abstract; col. 3, lines 40-45).  Walsh teaches Bactroban (2% mupirocin ointment) as an effective anti-microbial agent (col. 8, lines 54-67).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat a wound wherein an antimicrobial such as mupirocin 2% ointment is administered, as suggested by Walsh, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since pitavastatin and mupirocin can be administered to treat wounds, and it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine pitavastatin and mupirocin composition cojointly in a formulation to treat wounds.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising hypromellose, lactose monohydrate, magnesium stearate, as suggested by Patron and Chase, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such excipients can be conventionally formulated in compositions for wound healing as taught by Patron (paragraphs 0090, 0234) and are known as commonly used inactive ingredients as taught by Chase (paragraph 0203), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Even though the range for pitavastatin as taught by Mustoe is not the same as the claimed dosage, Mustoe does teach an overlapping range of 0.001 up to 100 mg/kg/day (paragraph 0061), and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of the dosage is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage in order to increase the efficacy of the composition.
Even though the range for administration period as taught by Mustoe is not the same as the claimed period, Mustoe does teach an overlapping range of within a 24 hour period, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of the administration period is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the administration period in order to increase the efficacy of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
	Applicant argues that Patron does not teach such ingredients are useful in topical aqueous suspensions or solutions for wound treatments according to the alleged combination of Walsh and Mustoe.  The Examiner respectfully disagrees since Patron is drawn towards personal compositions that can be used for wound treatment (paragraphs 0006, 0234).  Patron teaches such compositions further comprising excipients including hypromellose, lactose monohydrate, magnesium stearate, and poloxamer (paragraph 0090).  Patron teaches such compositions for use in bathing (paragraph 0127).  Chase is drawn towards compositions comprising a statin (see abstract).  Chase teaches that the compositions can be formulated for topical administration (paragraph 0188).  Chase teaches that the compositions can comprise hypromellose, lactose monohydrate, and magnesium stearate as commonly used inactive ingredients (paragraph 0203).  Nazzal et al. is drawn towards compositions comprising tocotrienol and a statin, such as pitavastatin (see abstract; paragraph 0114).  Nazzal et al. teaches the compositions further comprising poloxamer 188 as a surface active agent (paragraph 0012; Example 1(A)).  Thus, it would have been obvious to one of ordinary skill in the art to formulate the claimed ingredients with a statin as claimed since such excipients can be conventionally formulated in compositions for wound healing as taught by Patron (paragraphs 0090, 0234) and are known as commonly used inactive ingredients as taught by Chase (paragraph 0203), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mustoe (US 2011/0105996) in view of Patron (US 2017/0096418), Chase (US 2020/0113899) and Walsh (US 7,517,852) as applied to claims 1, 2, 5-7, 12-20, and 23-24 above, and further in view of Nazzal et al. (US 2011/0052704).
The teachings of Mustoe, Patron, Chase, and Walsh are presented above.
Mustoe, Patron, Chase, and Walsh do not teach a composition further comprising poloxamers.
Nazzal et al. is drawn towards compositions comprising tocotrienol and a statin, such as pitavastatin (see abstract; paragraph 0114).  Nazzal et al. teaches the compositions further comprising poloxamer 188 as a surface active agent (paragraph 0012; Example 1(A)).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising a poloxamer, as suggested by Nazzal et al., and produce the claimed invention.
One of ordinary skill in the art would have been motivated to do so since Nazzal et al. teaches that poloxamer is an effective surfactant that can improve long-term stability as taught by Nazzal et al. (paragraphs 0012, 0097), with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1, 2, 4-7, 12-20, and 23-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629